                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   SHELLY D. SMITH                                  §
                                                    § Civil Action No. 4:17-CV-753
   v.                                               § (Judge Mazzant/Judge Nowak)
                                                    §
   SELECT PORTFOLIO SERVICING, INC.,                §
   ET AL.
                  MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On October 29, 2018, the report of the Magistrate Judge (Dkt. #55) was entered containing

  proposed findings of fact and recommendations that Plaintiff’s Emergency Motion for Temporary

  Restraining Order (Dkt. #49) be DENIED AS MOOT.

          Having received the report of the Magistrate Judge, and no objections thereto having been

  timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

. are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

          It is, therefore, ORDERED that Plaintiff’s Emergency Motion for Temporary Restraining

  Order (Dkt. #49) is DENIED AS MOOT.

          IT IS SO ORDERED.

          SIGNED this 14th day of November, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
